Title: From Thomas Jefferson to Jean Baptiste Ternant, 20 November 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Novr. 20th. 1792.

Your letter on the subject of further supplies to the Colony of St. Domingo, has been duly received and considered. When the distresses of that Colony first broke forth, we thought we could not better evidence our friendship to that, and to the Mother Country also, than to step in to it’s relief, on your application, without waiting a formal authorization from the national Assembly. As the Case was unforeseen, so it was unprovided for on their part, and we did what we doubted not they would have desired us to do, had there been time to make the application, and what we presumed they would sanction as soon as known to them. We have now been going on more than a twelvemonth, in making advances for the relief of the Colony, without having as yet received any such sanction; for the Decree of 4 Millions of Livres in aid of the Colony, besides the circuitous and informal manner by which we become acquainted with it, describes and applies to operations very different from those which have actually taken place. The wants of the Colony appear likely to continue, and their reliance on our supplies to become habitual. We feel every disposition to continue our efforts for administering to those wants; but that cautious attention to forms, which would have been unfriendly in the first moment,  becomes a duty to ourselves; when the Business assumes the appearance of long continuance, and respectful also to the National Assembly itself, who have a right to prescribe the line of an interference so materially interesting to the Mother Country and the Colony.
By the estimate you were pleased to deliver me, we perceive that there will be wanting to carry the Colony through the month of December, between 30, and 40,000 Dollars, in addition to the sums before engaged to you. I am authorized to inform you that the sum of 40,000 Dollars shall be paid to your Orders, at the Treasury of the United States, and to assure you that we feel no abatement in our dispositions to contribute these Aids from time to time, as they shall be wanting for the necessary subsistence of the Colony: but the want of express approbation from the national legislature must ere long produce a presumption that they contemplate perhaps other modes of relieving the Colony, and dictate to us the propriety of doing only what they shall have regularly and previously sanctioned.
Their Decree beforementioned, contemplates purchases made in the United States only. In this they might probably have in view, as well to keep the business of providing supplies under a single direction, as that these supplies should be bought where they can be had cheapest, and where the same sum will consequently effect the greatest measure of relief to the Colony. It is our wish, as undoubtedly it must be yours, that the monies we furnish, be applied strictly in the line they prescribe. We understand, however, that there are in the hands of our Citizens, some bills drawn by the administration of the Colony, for articles of subsistence delivered there. It seems just that such of them should be paid as were received before bonâ fide notice that, that mode of supply was not bottomed on the funds furnished to you by the United States, and we recommend them to you accordingly. I have the honor to be, with sentiments of the most perfect esteem and respect, Sir, Your most obedient and most humble servant,

Th: Jefferson

